Carlisle, J.
On two occasions the defendant filed exceptions -pendente lite to the trial court’s overruling of his general and special demurrers to the original petition and his general demurrers to the petition as finally amended. In a bill of exceptions assigning error solely upon these exceptions pendente lite, lie now attempts to come to this court for a review. “While the losing party, under repeated rulings of the Supreme Court and this court, has the option of having reviewed a judgment on demurrer by a direct bill of exceptions or to have certified and filed exceptions pendente lite, if the latter course be pursued, the ruling on demurrer becomes a pendente lite ruling which is reviewable only after the termination of the case and in a bill of exceptions assigning error on the final judgment [citing numerous cases].” Cordele Sash, Door &c. Co. v. Prudential Ins. Co., 84 Ga. App. 605 (66 S. E. 2d 767). It follows that the writ of error in the instant case is prematurely brought to this court.

Writ of error dismissed.


Gardner, P.J., and Townsend, J., concur.